UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7579


ROBERT COOPER,

                 Plaintiff - Appellant,

          v.

RODERICK R. SOWERS; J. MICHAEL STOUFFER, Commissioner of
Correction; BOBBY P. SHEARIN, Warden of North Branch Corr.
Inst.; G. B. MCALPINE; N. A. KLINK; J. L. HARBAUGH; KEVIN L.
LAMP, The Chaplain’s Office; PARRISH KAMMULF, Dietary
Manager; MICHAEL GUTILLO; C. GILPIN; J. PAYNE; V. WHITEMANS;
J. T. ZAIS; OFFICER BAUER; C. P. ROBINSON; JAMES SMITH; D.
L. SMITH; JOHN/JANE DOES; KATHY JACOBS; MARY JO ROSE; P. H.
PENNINGTON; FRANK B. BISHOP, JR., Warden of Western
Correctional Institution; RANDY WATSON, Deputy Commissioner;
E. LAMBERT; R. STOTLER; D. BEACHY; W. L. LEYDIG; RICHARD J.
GRAHAM, JR.; JOHN/JANE DOE, a/k/a Stephanie Coates; L.
MOULDIN,   a/k/a  Moulden;  RANDY   ADKINS;  T.   YUTZY;  D.
BITTINGER; D. BROADWATER; OFFICER GOLDEN, a/k/a Gonoas;
ROBERT MANUEL; R. DOLLY; V. WARNICK, a/k/a Warnyck,
Psychology Dept.; BRUCE LILLER, Psychology Dept.; MR. BANKS,
Psychology Dept.; MS. HART; RONALD S. WEBER; J. SELLERS;
KEITH ARNOLD; M. CADY,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03872-JFM)


Submitted:   March 31, 2016                   Decided:    June 29, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Robert Cooper, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Robert Cooper seeks to appeal the district court’s order

denying   in   part   and    granting     in    part   Defendants’      motion    for

summary judgment and dismissing some of Cooper’s claims.                         This

court   may    exercise     jurisdiction        only   over    final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Cooper seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

dismiss the appeal for lack of jurisdiction.                    We dispense with

oral    argument   because       the    facts    and   legal    contentions       are

adequately     presented    in    the    materials     before    this    court    and

argument would not aid the decisional process.

                                                                         DISMISSED




                                          3